DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.  Applicant’s arguments revolve around the disclosure provided by Mu et al.
First, Applicant contends that Mu et al. does not disclose the newly claimed feature that the adjustment device is to adjust the firing signal as it enters the zone based on: the sensed characteristic; and an adjustment made to the firing signal in the previous zone” because Mu et al. teaches “sending three different pulse waveforms, rather than sending one that is adjusted” (page 10 of remarks).  However, this argument relies on the inaccurate concept that Mu teaches “sending” three separate signals to the different zones without adjustment.  Such a concept cannot be found in Mu et al.’s teachings.
In fact, Mu et al. discloses the ability to “send” separate signals to the different zones through the process of providing an adjusted firing signal to a first zone (e.g. col. 11, lines 7-20), and further adjusting that firing signal based on temperatures sensed in the subsequent respective zones (e.g. col. 11, lines 31-40).  In other words, Mu et al. teaches a progressive firing signal adjustment for a first primary zone based on the sensed characteristics of the first zone, and subsequently based on the respective sensed characteristics in each subsequent zone.
	Applicant also contends that Mu et al. does not disclose an adjustment “based on … an adjustment made to a firing signal in a previous zone” (page 10 of remarks).  As noted above, Mu et al., in fact, does disclose making adjustments to the firing signal for a second zone based on an adjustment made to a firing signal in a first zone.
	It is noted that Applicant’s argument contains language directed to the “serial transmission and serial adjustment of a firing signal through the zones of the fluidic die.”  However, this language does not appear in the claims.
	In light of the above, Examiner has found no reason to withdraw the previously applied claim rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Mu et al. (US 9862187 B1).
Regarding claim 11:
	Mu et al. disclose a method comprising:
	receiving from a sensor (at least one of sensors 156-158) of a fluidic die (printhead die 110), the sensor being coupled to a zone of multiple sets of fluidic devices (Fig. 5), a sensed characteristic of the zone (col. 7, lines 29-36 & Fig. 5);
	determining, based on the sensed characteristic and an adjustment made to a firing (“pulse waveform”) signal in a previous zone (a first adjustment is performed according to primary temperature sensor 156 and input to pad 132: col. 11, lines 10-24), an adjustment value to apply to the firing signal received at the zone from the previous zone (e.g. received from input/output 130 zone: col. 8, lines 43-44 & col. 10, lines 48-55 & Fig. 5); and
	adjusting the firing signal, at the zone on the fluidic die, based on the adjustment value (col. 8, lines 24-44 & col. 10, lines 1-55).
Regarding claim 12:
	Mu et al. disclose all the limitations of claim 11, and also that the firing signal comprises at least one of a precursor pulse and a firing pulse (Figs. 6A-6F); and
	adjusting the firing signal comprises adjusting at least one of the precursor pulse and the firing pulse (col. 12, line 64 – col. 13, line 7).
Regarding claim 13:
	Mu et al. disclose all the limitations of claim 11, and also that adjusting the firing signal is based on the sensed characteristic and an adjustment value from a controller (from circuits 160-170: col. 11, lines 31-55).
Regarding claim 14:
	Mu et al. disclose all the limitations of claim 11, and also that the firing signal is adjusted within a predetermined range (col. 9, lines 13-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mu et al. (US 9862187 B1) in view of Schloeman et al. (US 6280012 B1).
Regarding claim 1:
	Mu et al. disclose a fluidic die comprising:
	a number of zones (corresponding to sets 126-128), each zone comprising:
		a number of sets of fluidic devices (Fig. 5), each fluidic device comprising a fluidic chamber (22) and a fluidic actuator (35) disposed in the fluidic chamber (Fig. 1);
		a sensor (156-158) to sense a characteristic of the zone (col. 7, lines 29-36 & Fig. 5); and
		an adjustment device (relative circuitry 160-170) to:
		adjust a firing signal (“pulse waveform”) as it enters the zone based on the sensed characteristic and an adjustment made to the firing signal in the previous zone (col. 8, lines 43-44 & col. 10, lines 48-55, col. 11, lines 7-39)
	Mu et al. do not expressly disclose that each adjustment device delays a firing signal received from a previous zone as it passes by each set of fluidic devices.
	However, Schloeman et al. disclose a fluidic die comprising a number of zones (e.g. DGGs 30), wherein each zone comprises a number of sets of fluidic actuators (as represented by squares 31: Fig. 3) and an adjustment device (at least DDEs 35) to delay a firing signal received from a previous zone as it passes by each set of fluidic actuators (Fig. 3).  Schloeman et al. teach that such an adjustment device reduces EMI and power draw (col. 2, lines 9-12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mu et al.’s zones such that the adjustment devices are also able to delay a firing signal in the manner taught by Schloeman, at least for the purposes of reducing EMI and power draw.
Regarding claim 2:
	Mu et al.’s modified fluidic die comprises all the limitations of claim 1, and Mu et al. also disclose that the sensor is a temperature sensor (col. 7, lines 29-54); and the firing signal is adjusted based on a sensed temperature (col. 8, lines 43-44 & col. 10, lines 48-55).
Regarding claim 3:
	Mu et al.’s modified fluidic die comprises all the limitations of claim 1, and Schloeman et al. also disclose that the adjustment device delays the firing signal at each set of fluidic devices (col. 4, lines 59-63 & Fig. 3), and Mu et al. also disclose that the adjustment device adjusts the firing signal once per zone (col. 11, lines 1-55).
Regarding claim 4:
	Mu et al.’s modified fluidic die comprises all the limitations of claim 1, and Schloeman et al. also disclose that the adjustment device is to pass an adjusted firing signal to a subsequent zone (Fig. 3), and Mu et al. also disclose that the adjustment device is to adjust a width of the firing signal relative to how it is received (col. 8, lines 43-44 & col. 10, lines 48-55).
Regarding claim 5:
	Mu et al.’s modified fluidic die comprises all the limitations of claim 1, and Mu et al. also disclose that the fluidic die comprises a pulse selection device (of 170) to select which of at least two pulses of the firing signal to adjust (col. 11, lines 39-67 & Fig. 6A-6F).
Regarding claim 7:
Mu et al. disclose a fluidic system comprising:
a fluidic die (printhead die 110) comprising:
		a number of zones (corresponding to sets 126-128), each zone comprising:
			a number of sets of fluidic devices (Fig. 5);
			a temperature sensor (156-158); and
			an adjustment device (relative circuitry 160-170) to:
				adjust a firing signal (“pulse waveform”) based on a sensed temperature of the zone and an adjustment made to the firing signal in the previous zone (col. 8, lines 43-44 & col. 10, lines 48-55 & col. 11, lines 7-39), the adjustment to account for variation in drop weight based on the sensed temperature (col. 5, lines 18-20); and
	a controller (160, 170):
		coupled to temperature sensors and adjustment devices for multiple zones (Figs. 4-5); and
		to determine an adjustment value for the firing signal for each zone (col. 11, lines 31-55).
	Mu et al. do not expressly disclose that each adjustment device delays a firing signal received from a previous zone as it passes by each set of fluidic devices.
	However, Schloeman et al. disclose a fluidic die comprising a number of zones (e.g. DGGs 30), wherein each zone comprises a number of sets of fluidic actuators (as represented by squares 31: Fig. 3) and an adjustment device (at least DDEs 35) to delay a firing signal received from a previous zone as it passes by each set of fluidic actuators (Fig. 3).  Schloeman et al. teach that such an adjustment device reduces EMI and power draw (col. 2, lines 9-12).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Mu et al.’s zones such that the adjustment devices are also able to delay a firing signal in the manner taught by Schloeman, at least for the purposes of reducing EMI and power draw.
Regarding claim 8:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 7, and Mu et al. also disclose that the controller is disposed on the fluidic die (Fig. 5).
Regarding claim 9:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 7, and Mu et al. also disclose that the controller is off-die (circuits 160, 170 are not disposed on the controller 14 die: Fig. 5).
Regarding claim 16:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 1, and Schloeman et al. also disclose that the adjustment device delays the firing signal multiple times per zone, each delay for a set within the zone (col. 4, lines 20-25, 59-65 & Figs. 3-4).
Regarding claim 17:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 1, and Mu et al. also disclose that the adjustment device is to determine the adjustment made to the firing signal in the previous zone (such a determination is inherent to the modifications thereof, described in col. 11, lines 31-67, col. 12, lines 38 – col. 13, line 7).
Regarding claim 18:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 17, and Mu et al. also disclose that the adjustment device is to determine a value of the adjustment made to the firing signal in the previous zone (e.g. any value of clock pulses, pulse widths, number of precurser pulses, intervals, amplitudes, etc.: col. 11, lines 31-67, col. 12, line 38 – col. 13, line 7).
Regarding claim 19:
Mu et al.’s modified fluidic system comprises all the limitations of claim 1, and Mu et al. also disclose that the adjustment device is to:
generate at least two versions of the firing signal, each version being associated with a different delay amount (firing signals generated for sets 127-128 each have specifically generated e.g. intervals between pulses: col. 11, lines 31-67, col. 12, line 38 – col. 13, line 7); and
determine which of the at least two versions to pass to fluidic devices in the zone (col. 11, lines 31-67 & Fig. 4).
Regarding claim 20:
	Mu et al.’s modified fluidic system comprises all the limitations of claim 1, and Mu et al. also disclose that an adjustment made to the firing signal in the zone is based on a difference between a temperature for the zone and a temperature in a previous zone (col. 11, lines 7-55).

Allowable Subject Matter
Claims 6, 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluidic die comprising a number of zones, each zone comprising an adjustment device comprising “adjustment logic to select, based on an adjustment signal, which of the first version, second version, and third version is to trigger a falling edge of the adjusted firing signal.”  It is this limitation, in combination with other features and limitations of claim 6, that indicates allowable subject matter over the prior art of record.
Claim 10 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluidic system comprising “an evaluator to evaluate a difference between the reference value and the evaluation value to generate a delta value; an accumulated comparator to compare the delta value with an accumulated adjustment value to generate adjustment values; an accumulator to generated the accumulated adjustment value which tracks adjustments to the firing signal across the fluidic die; and a converter to alter at least one of the reference value and the evaluation value.”  It is this combination of limitations, in combination with other features and limitations of claim 10, that indicates allowable subject matter over the prior art of record.
Claim 15 appears to contain allowable subject matter because the prior art of record does not disclose or make obvious a method comprising the steps of “evaluating a difference between the reference value and the evaluation value to generate a delta value; comparing a delta value to an accumulated adjustment value to generate an adjustment value for the zone … and updating the accumulated adjustment value based on the delta value.”  It is this limitation, in combination with other features and limitations of claim 15, that indicates allowable subject matter over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853